Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 1 of 81




          Exhibit 1
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 2 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 3 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 4 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 5 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 6 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 7 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 8 of 81




          Exhibit 2
        Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 9 of 81




                                                  FILED
                                           2019 SEP 26
                                           KING COUNTY
                                       SUPERIOR COURT CLERK

                                       CASE #: 19-2-25260-0 SEA




  Superior Court of Washington                                                   .      .
  For King County
                                                                          19 - 2 - 2 5 26 0 - 0 S!
                                                                   No. ________________
  Seattle Police Department
  Petitioner                                                   Petition for an Extreme Risk
                       vs .                                    Protection Order
  Kaleb James Cole                            10-13-1995       (PT)
  Respondent                                   DOB

                                          General Information

 1.A [ ] I am a family or household member of the respondent. My relationship with the
           respondent is (check all that apply):
         [ ] Spouse or former spouse                 [ ] Blood relation other than parent or child
         [ ] Parent of a child in common             [ ] Current or former legal guardian
         [ ] Current or former domestic partner      [ ] Stepparent or stepchild
         [ ] Current or former cohabitant within the [ ] Parent or child
              past year                              [ ] In-law
         [ ] Current or former dating relationship
 1.8 [X] I am filing on behalf of the Seattle Police Department, law enforcement agency.
          [ ] I have already notified the respondent's family or household members and any known
              3rd parties who may be at risk of violence; OR
          [ ] My agency will make a good faith effort to provide notice to them by [ ] telephone
              [ ] email [ ] in-person [ ] other                   within a reasonable period of time.
 2. [ ] I reside in this county.
    [X] I am filing on behalf of a law enforcement agency that is located in th is county.
    [ ] The respondent resides in this county.
 3. Describe below any firearms the respondent currently owns , possesses, has custody of, has
    access to, or controls .
 Type of firearm          How many Where is the firearm          Date/time/place you last saw the
                          firearms?    kept?                    firearm
                         Multiple      With the respondent or         Self-adm itted to ownership (see
 [X] Handgun
                                       within his control and         Custom and Border Protection
                                       possession in the State        report)
                                       of Washington


Petition for an Extreme Risk Protection Order (PT) - Page 1 of 9
XR 101 (0712019) - RCW 7.94.030.
          Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 10 of 81



                                       Unknown                       Unknown
    [ ] Shotgun I Rifle

                          1            With the respondent or        Cole self-admitted to owning an
    [X] Semi-
                                       within his control and        AK 47 (see Custom and Border
        Automatic
                                       possession in the State       Protection Report).
        Assault Rifle
                                       of Washington
    Check all the boxes that apply and describe below:
      [x] Respondent has access to someone else's firearm.
       [ ] Respondent expressed an intent to obtain a firearm.
       [x] Respondent has unlawfully or recklessly used, displayed, or brandished a firearm.
       [x] Respondent recently acquired a firearm.
    Describe:
    Kaleb Cole is a self-admitted member of the Atomwaffen Division and believed to be the cell
    leader of the Washington State chapter. The Atomwaffen Division, as noted by open source
    articles, is a neo-Nazi group known for its recruiting of young white men attracted to a violent
    ideology that idolizes Adolf Hitler and Charles Manson (see attached open source articles). This
    group believes that a race war is coming and similar to Charles Manson's theory of "Helter
    Skelter" the Atomwaffen Division, according to the Anti-defamation League, articulates a white
    supremacist ideology rooted in "accelerationist beliefs." 1 Accelerationist beliefs are fueled by
    the perception that the future of the white race is bleak, and they must employ any means
    necessary to expedite the collapse of current system. Accelerationists believe that setting off a
    series of reactions, even if they result in changes that directly threaten the white race , can
    actually be a useful tool for motivating more reticent white supremacists. Following an extremist
    terrorist attack such as the Tree of Life or the Christchurch mass shootings, accelerationists
    identify a domino effect that is set into motion-a chain of societal reactions that further
    exacerbate the feeling of alienation among white supremacists and a greater impulse to engage
    in violence or destructive behavior. 2 (See Exhibit 1).


    Kaleb Cole poses a serious threat to public safety by having access and possession to firearms
    and a concealed pistol license. Cole has a valid concealed pistol license issued by Whatcom
    County Sherriff's Office, #WH0010434.


    Respondent admits to owning firearms:
    Cole self-admitted to law enforcement officials that he owns firearms. In a recent report from
    U.S. Customs and Border Protection, Cole admitted that he owns an AK-47 rifle and several
    handguns (please see the attached report). Additionally, photographs of firearms were
    recovered from a cell phone belonging to Cole, including the attached photos (See Exhibit 2).


    A record check of the Washington State Department of Licensing Firearms Database shows no


1
 White Supremacist Embrace "Accelerationism"-Anti-Defamation League Apri l 16, 20 19.
2ld.
Petition for an Extreme Risk Protection Order (PT) - Page 2 of 9
XR 101 (07/2019)- RCW 7.94.030.
       Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 11 of 81



 known firearm purchases for Cole. However, it is unknown if Cole recently purchased additional
 firearms as we were made aware that Washington's Department of Licensing Records (DOL)
 has an approximate half million firearm record backlog. Any recent firearm purchases (including
 in the past several years) are unlikely to be updated in the DOL database.


 Additional evidence of firearm possession:
 Additionally, it is believed that Cole has participated in recent firearms training and recru itment
 efforts at organized , "Hate Camps." These "Hate Camps," have taken place in Washington
 State. Cole is believed to be an organizer in the "Hate Camps" and his participation is
 concerning to law enforcement as it appears that he has gone from espousing hate to
 now taking active steps or preparation for an impending "race war." These "Hate Camps"
 also show various Atomwaffen Division members in skull masks making threats of mass
 violence (threats to kill or gas the Kikes) . Please see section 6 of this petition for additional
 information and Exhibit 4 (video clips).




 4. Between the respondent and me: List any criminal or civil protection, restraining or no-
 contact orders, pending lawsuits, or other legal action: If you have more than three matters, list
 details on additional sheet.
                          Case #1                     Case #2                    Case #3
 Case Name


 Case Number


 Court/County/
 State
 Type of Case

 Protected
 Person
 Was there any
 order violation?
 5. Between the respondent and any other person: List any criminal or civil protection,
 restraining or no-contact orders: If you have more than three matters, list details on additional
 sheet.
                          Case #1                  Case #2                        Case #3
 Protected
 Person
 Case Number


Petition for an Extreme Risk Protection Order (PT) - Page 3 of 9
XR 101 (07/2019) - RCW 7.94.030.
         Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 12 of 81



 Court/County/
 State
 Was there any
 order violation?


 6. Request for an Extreme Risk Protection Order

 [X] I want a temporary extreme risk protection order effective immediately,
 without prior notice to respondent, that lasts up to 14 days, or until the court
 hearing:

 These are the specific facts known to me that cause me to believe the respondent poses a
 significant danger in the near future of causing personal injury to self or others by having
 custody or control, purchasing, possessing, accessing, or receiving firearms. More detailed
 information is provided in the Statement in section 7.
 Kaleb Cole is a self-admitted member of the Atomwaffen Division and is believed to be the cell
 leader of the Washington State chapter. Additionally, according to open source articles, The
 Atomwaffen Division is a neo-Nazi terrorist organization operating in the United States.
 Atomwaffen is German for "Atomic Weapon ." The Atomwaffen Division is known to encourage
 flag burning , attacks on the federal government and to encourage attacks towards minorities,
 gays and Jews. The Atomwaffen Division is considered a hate group by the Southern Poverty
 Law Center. Additionally, members of the Atomwaffen Division have also been recently linked
 to several homicides.
 Self-admitted Atomwaffen membership:
 In the attached U.S. Customs and Border Protection Report, Cole admits being a member of
 the Atomwaffen Division and that he shares, "a fascist ideology, the strong dominate the weak."
 (See Exhibit 3). Although Cole denies that the Atomwaffen Division is interested in
 overthrowing the U.S. Government, he has been denied entry into Canada as a result of his
 membership with an organization that may engage in terrorism. According to Canadian
 authorities, Cole was deported, and he is barred from Canada for life.
 Additionally, law enforcement officials are aware of Cole's involvement or association with
 various Atomwaffen facil itated , "Hate Camps." These "Hate Camps ," included several "camps"
 that were held in Washington State (see synopsis of the video cl ips below) . Law enforcement
 believe that the "camps" are a training ground for the Atomwaffen Division cell members.
 Specifically, allowing members to receive combat/firearms training. These "camps" also served
 as a basis for several Atomwaffen recruitment videos . According to open source articles, Cole
 works on the group's visual propaganda. Please see the attached open source video cl ips,
 (Exhibit 4) :


           November 2018 video: This video shows various Atomwaffen Division cell members
 in military type fatigues with skull masks covering their faces. The cell members are engaged in
 firearms training and hand to hand combat. The cell members also participated in the
 desecration or burning of various flags . The Atomwaffen flag is on display in the background of
 the video. The various flags that were burned at the "hate camp," include: the Israel Jewish flag ,
 Kekistan (made up flag created on 4Chan), United Nations flag , Gadsden flag , LGBTQ
 Rainbow Pride flag , Black Lives Matter and the Thin Blue Line Police flag. This video also had
Petition for an Extreme Risk Protection Order (PT) - Page 4 of 9
XR 101 (07/2019)- RCW 7.94.030.
       Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 13 of 81



 the hashtags #ATOMWAFFENDIVISION, #SIEGE and #JAMESMASON. The reference to the
 Siege and James Mason is also significant in understanding the violent ideology associated
 with this group. The Siege is a series of violent hate filled essays that advocates random
 attacks and murders in order to destabilize society. Per open source articles (ProPublica dated
 February 23, 2018}, The Siege, is required reading for Atomwaffen cell members and the book
 provides an outline for the cell members ideology and training.(Exhibit 1).


         2018 video: This video opens with a group of individuals dressed in military type
 fatigues with Atomwaffen patches adorned, skull masks covering their faces, while armed with
 firearms, chanting, "Gas the Kikes, race war now ." The words "Gas the Kikes" appears on
 screen . The threats to kill , referencing possible mass violence, are being chanted while the
 group is firing military style firearms (actual discharging of high capacity firearms). The video
 continues with cell members conducting a clearing or sweep of a structure (as if they were
 clearly a building in a military operation). The video also shows various Atomwaffen members
 with a variety of firearms (handguns , long guns and other military style assault weapons). The
 video ends with the slogan, "Join your local Nazis- Attomwaffendivision.org ." *


 *Photos recovered from Cole's cell phone also show the same skull masks that are used in the
 two open source videos as well as an Atomwaffen flag.




 After a hearing, where the respondent has a right to be present, I want the court
 to issue an Extreme Risk Protection Order that lasts for one year:

 After the hearing, I want the court to issue an Extreme Risk Protection Order that lasts for one
 year because the respondent poses a significant danger of causing personal injury to self or
 others by having custody or control , purchasing, possessing, or receiving a firearm.
 My statement below includes the respondent's specific words, actions, or other facts that cause
 me to have a reasonable fear of future dangerous acts by respondent.

 7. Statement

 To enter an Extreme Risk Protection Order, the court must find it more likely than not that the
 respondent poses a significant danger of causing personal injury to self or others by having
 custody or control, purchasing , possessing, accessing, or receiving a firearm .
 Complete all sections that apply. Attach additional pages, as needed.




Petition for an Extreme Risk Protection Order (PT)- Page 5 of 9
XR 101 (07/2019)- RCW 7.94.030.
       Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 14 of 81




 8. Convictions or Arrests. Check all the boxes that apply and describe below:
    Respondent has been arrested or convicted of a:
     [ ] domestic violence crime.
      [ ] felony or violent crime.
      [ ] hate crime offense or malicious harassment (threats, physical injury or property damage
          based on the victim's race , color, religion , ancestry, national origin , gender, sexual
          orientation , gender expression or identity, or mental, physical , or sensory disability).
    Describe on the next page. Include location , court name, and case number, if known .
 The resQondent has no known criminal arrests. However, law enforcement officials are
 increasingly concerned about the resQondent's access to firearms and his involvement in the
 Atomwaffen Division, a known terrorism grouQ.        SQecificall~,   the video cliQs (referenced above}
 show members of the Atomwaffen Division, handling and firing firearms while shouting threats
 to kill- including a SQecific reference to "Race War Now." This language suggests that the grouQ
 is QreQaring in anticiQation for an UQcoming "Race War." Law enforcement sources believe that
 the Atomwaffen Division follows an acceleration theory (see also section 3} .


  It is also concerning to law enforcement that Cole was traveling to the Ukraine and other areas
 of Eastern EuroQe and that Cole was QOSing in Qhotos with the Atomwaffen Division flag while
 travel overseas (Exhibit 2). Additionally, Cole has been identified by Canadian authorities as a
 Qossible member of an organization that may engage in terrorism and Cole has been
 Qermanentl~   banned from entry into Canada as a result of his membershiQ/affiliation with the
 Atomwaffen Division.




 9. Violence and Threats: Check each box that applies and explain below.
    [X] Respondent has recently committed or threatened violence against self or others , whether
        or not respondent had a firearm .
    [X] Respondent has shown , within the past 12 months, a pattern of acts or threats of
        violence, which can include violent acts against self or others.
   [ ] Respondent has a history of use, attempted use, or threatened use of physical force
       against another person.
   [ ] Respondent has a history of stalking another person.
 Explain:
  Date/When       Describe what happened.
 June and         Cole flew from Quebec to British Columbia to see his girlfriend in late May/ early
 July 2019        June 2019. Cole was flagged by Canadian authorities because of concerns
                  with open source information about Cole and his overseas travel to the
                  Ukraine. Cole was detained during deportation proceedings. Cole was found
                  inadmissible because he is a "Member of an organization that may engage in

Petition for an Extreme Risk Protection Order (PT) - Page 6 of 9
XR 101 (07/2019) - RCW 7.94.030.
       Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 15 of 81



                  terrorism", Section 34 [1 ][F] from the Canadian Immigration Code. He was
                  removed from Canada by deportation in early July 2019 and barred from
                  Canada for life.




 Organized        Please see above descriptions of the organized camps and the corresponding
 Firearms         video clips .
 Training/
 Hate
 Camps




 Prior police
 contacts
                  SPD 18-415483, November 5, 2018: An Atomwaffen Division decal was posted
                  on traffic signs in the 1400 block of E Union St. , Seattle. These decals were
                  placed on traffic signs across the street from the location of Temple De Hirsch
                  Sinai. The decals depicted the Atomwaffen Division name and symbol ,
                  swastikas and other Hitler propaganda. Unknown suspect.


                  SPD 18-414498, November 5, 2018: An Atomwaffen Division decal was placed
                  on a building at the Seattle Academy of Art and Science, located on 1201, E
                  Union St. The decal depicted the Atomwaffen Division name and symbol as well
                  as the phrase, "Prepare your fallout shelters for the Nuclear Helter Skelter."
                  Unknown suspect.


                  2015: A female called police to report that she had recently been in the
                  apartment of Kaleb Cole and that he had Neo-Nazi flags and memorabilia
                  throughout (Bellingham PO- Information Report 158-50887).


                  2012: In Anacortes, WA, Cole was contacted by law enforcement authorities
                  after he was found outside of a store (Steinman's Grocery). Cole was outside
                  the store waiving a Nazi flag which offended another group (Anacortes PD-12-
                  A06302).


 10. Respondent's behavior
      Describe any behaviors by the respondent that present an imminent threat of harm to self
      or others.



Petition for an Extreme Risk Protection Order (PT) - Page 7 of 9
XR 101 (07/2019) - RCW 7.94.030.
       Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 16 of 81




 If you look at the pattern of contact with Cole (minimal police contacts in 2012 and 2015) and
 compare Cole's more recent involvement with the Atomwaffen division. his words, actions and
 behaviors. suggest he has taken additional steps towards a plan with his ideologically motivated
 violence . Specifically, the coordinated camps with firearms training , overseas travel with
 Atomwaffen paraphernalia-flags/skull masks. threats to kill (gas the Kikes) and the possession
 of firearms. suggest an imminent risk to publ ic safety if Cole is permitted to continue to purchase
 or possess firearms.


 Please also see the above sections and all attached exhibits.




 11. Corroborated evidence of respondent's alcohol or controlled substance abuse.
      Describe any evidence and attach any documents corroborating (supporting) the
      respondent's abuse of alcohol, legal or illegal drugs.
 Unknown



 12. Other important information that you think will help the court make a decision.

 As the sergeant, assigned to the Regional Domestic Violence Enforcement Unit, I am aware of
 the lethality factors for conducting a risk assessment. Specifically, the lethality factors involved
 in serving and enforcing various protective orders, including Extreme Risk Protection Orders. I
 know that individuals that exhibit certain warning signs, such as the factors noted in this petition,
 including threats to kill others, fixated violent ideology targeted towards minorities, and the
 ownership or possession of high capacity firearms , creates a combination of factors that
 suggest that Cole is a significant danger to others by having firearms in his custody or control.




Petition for an Extreme Risk Protection Order (PT) - Page 8 of 9
XR 101 (07/2019) - RCW 7.94. 030.
         Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 17 of 81



 13. You must provide an address where you can be served with legal documents. Chose
     ONE option, then write the address in the line below:
     [ ] I can be served with legal documents at the address below: OR
     [ ] Disclosing my residential address would risk harm to me or a member of my family or
          household. I can be served with legal documents at the alternate address below: OR
     [X] I am filing on behalf of a law enforcement agency. Service can be made at the law
          enforcement agency address listed below:
 Address:     Seattle Police Department, 610 5th A venue, Seattle, WA 98104




I declare under penalty of perjury under the laws of the state of Washington that the foregoing is
true and correct.
Dated:     q /zv    /2-otq               at _ _ _ _   5---=~
                                                           ;...;...z_..:......::::'-""""-------' Washington.
                                                ~~
                                                Signature of Petitioner


                                                Print Name and if Law enforcement Badge No.




*Assisting on Extreme Risk Protection Order cases, the King County Prosecuting
Attorney's Office will appear under the general order, 18-2-12050-1, sub 14*




Petition for an Extreme Risk Protection Order (PT) - Page 9 of 9
XR 101 (07/2019) - RCW 7.94.030.
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 18 of 81




       Exhibit 1: Open Source Media Articles
Case 2:20-cr-00032-JCC        Document  63-1 Filed 05/15/20'*'- Page 19 of 81
            =M ~Stalttrijlmrs

            LOCAL    IUZ/lYCH
                                   local News
                                SPORTS    EHTERTAJNNEHT
                                                                p
                                                                         Uf£       TRAV£l   HOMES   OPtHtON   1085   AIJTOS
                                                                                                                              loqln

                                                                                                                               EX PLOR£
                                                                                                                                          "

                                                                                                                                              v AI Seetiont




            Crime I local News I local Politics I NorthwHt


            Report: Washington state home to one of the largest
            cells of notorious white supremacist group




                                         By hm RttmnN .,
                                         S,.,Nifl   r........ pollt•   lflr•t,ot)lfffr
            Share story

                                 A white supremacist group linked to multiple homlckl~s has one of Us largest
             f
                                 chapters in Washington state, according to a rPport hv thP lnVMrlgattvP
                                 rPportlng nonprofit ProP•ubllu.

                                 Thto neo· Nazt group, known as AtomwarTen Dtvtslon, is known for Its
                                 recntltlng of young white men, attracted to a violent Ideology that idollz@S
                                 Adolf Hit ler and Olarl~ Manson . The Sou them Poverty Law Center (SPlC),
                                 which tracks hiile groups, says AtomwaUPn ls orgotntz.ed .. as a series of Ierror
                                 cells that WO'rk toward dvllizallonal collapse."

                                 Citing encrypted chat logs containing 250,000 mes~ges, ProPubltca ou
                                 Friday reportf'!d the group's members cheering the murder of a gay and Jewt.sh
                                 University o f Pe1tnsylnnta student, all~edly by a m.ln who wctc; an
                                 AlornwaC[l'n memlK>r. Titat's one of Ow kJlJiogs Unked to the group's membeB
                                 or close associates, according to the SPLC.

                                 Accordtug to Pro.PubUca, Alomwaffen has perhaps 8o members tu 10 cells
                                 spread around the country - wtth the largesl cha)>ters chapters baS(Id In
                                 Vtrglnta, Texas and WashJngton. The group's "'-ebslte features propaganda
                                 posters promotb1g "'whtte revolution.. and urging white men to "'totn your
                                 local Nazis!'"

                                 The group has conducted armed training sessions.
                                 lnclndJng one td~ntlfled by Prol,.tblica In Skagit County:                    Most Read Stories
                                 .. In the Pacific North"''(>St, cell members had converged                          How 'Hitler's car' mded up
                                 on an abandoned cempnt factory, known as '[)evil's                            0     pe.rkedln~ln11

                                 Tower' near thf.' small town of Concrete, Washington,
                                                                                                                     lnsl~ confroms Tnunp on arming
                                 where they had screamed 'gas the klkes. race war now!'
                                                                                                                     tu.chns. SUD'I':SIS 'II little IMS
                                 wblle Rrtug ofT round arter round from any array of
                                 weapons, indudtog an AR·15 a ssault rtOe wtth a htg.h
                                                                                                               0     twfttlnt: 11nd • lUll~ rl\()ft
                                                                                                                                MO



                                                                                                                     lbtmlng'
                                 capacity dmm magazine.'"
                                                                                                                     F~tx Jlnmmdez uils Mutnen
                                 Using the chat logs, ProPublica ldentifled Ka.Jeb J, Cole, a
                                 22 year· old man Jtvtng near Blatne. Whatcom County, as
                                                                                                               0     game vs. the Cubs llfter bel.ng
                                                                                                                     stn•ckbyallnedriw: y. w&r
                                 the leader of Atomwaffen's Washington state chapter. The
                                 report describes Cole as '"a National Socla.list Black Metal                        Th~ mote         dot foods. t~at.s
                                 enthusiast who holds a concealed nreanns penntt and                           0     ~ned O'm'   possible
                                                                                                                     contamination
                                 owns an AK·.\7 ...
                                                                                                                     ' mtsstna snowshoen found            d~ad
                                 In 2015. when Cole lived tn Belli ngham. pollee re-ceived an
                                 o:tnonymous Up that his apartment was decorated wtlh                          0     11ftrr l'!Valanche near Snoqu111mte
                                                                                                                     Summit
                                 .,neo Nazt Oag5 and memorabilia throughout his
                                 apartment," according to a copy of the pollee report. He
                                 also was repor1ed to pol tee tn Anacortes for allegedly
                                 harassing a Jewish grocery-store ownet by wavtug a Naz..l
                                 Oag, according to ProPubllca.

                                 TI1e Pacific Nortltwest has a long history of neo· NazJ and other racist and
                                 ~"trem ist groups OpPraling here, tncludJng the Aryan NAIIon!!l and Ku Klux
                                 Kl;m. The Sf'attlf" nm<'s rt'IJQr1t>d lr.qt stunnu>r on<\ r<':lUrg(•llCf' of such groupo;,
                                 noting the SPLC has ldenttOe<l 21 hale group! In Wa.shln!J1on state. ma5tly
                                 devoted to white supremacist or whJte naUonaltst causes.

                                 According to SPLC, they Include radst skinhead dubs, anti Muslim groups
                                 a.nd Wolves of Vlnland. whose members worship the Norse god Odin and
                                 believe In the idea or Aryom superlorlly.

                                 While Wolves or Vinland has been assoctatt'd with whitE~ nallonalt!tn tn
                                 mfflM r.-ports. Jack 0on0Viln, the presldeut of the Cas<:adta chapte-r or tht>
                                 group, rejected that label tn tm Ptnail Saturday. saying "I am NOT a White
                                 NaUonaiJst and that the Wolves of Vtuland ls NOT a WhHe NaUonall.st
                                 poUUcal orgomlzallon.'"lle added: "We have no polillral aims and It ts rf"a.lly
                                 mis leading to sh()('hom us Into an article about wac:.ko.s planning some kind
                                 of armed revolution."



                                 Jim Brunne.r: 106 515 5628 or jbnnw~r@'>rnlllt>tun,..;.com: on Twitter:
                                 @/urt Bnmner. Seattltt Times political reporter Jim Brwmer cove-rs state,loeal
                                 and regional politics.
          Case 2:20-cr-00032-JCC
Inside Atomwaffen                     Document
                  As It Celebrates a Member      63-1 Filed
                                            for Allegedly      05/15/20
                                                          Ki lling        PageColleg
                                                                   a Gay Jewish 20 of ...
                                                                                      81Page 1 of 14




               In a photo obtained by ProPublica, armed Atomwaffen members pose in the desert in
               Nye County, Nevada, during a weapons training session in late January 2078. They
               called the three-day gathering the Death Valley Hate Camp.



               DOCUMENTING HATE

               Inside Atomwaffen As It Celebrates a
               Member for Allegedly Killing a Gay Jewish
               College Student
               ProPublica obtained the c hat logs of Atomwaffen, a notorious wh ite
               supremacist group. When Samuel Woodward was cha rged with killing
               19-year-old Blaze Bernstei n last month in Californ ia, other At omwaffen
               members cheered the death, concerned on ly tha t t he group's cover
               might have been blown .
               by A.C. Thompson, ProPublica, Ali Winston, special to ProPu blica, and Jake Hanrahan, specia l to Pro Publica,
               Feb. 23, 2018, 5 a.m. EST




               Update, Aug . 3, 2018: Orange County District Attorney Tony Rackauckas on Thursday
               announced that Samuel Woodward would now face a hate crime charge as part of his
               prosecution for the murder of Blaze Bernstein. ProPublica revealed earlier this year
               that Woodward was a member of a neo-Nazi group called Atomwa.ffen Division.
               According to the Orange County Register, Rackauckas said, "We will prove that
               Woodward killed Blaze because Blaz e was gay. " Rackauckas said investigators had
               uncovered material on Woodward's phone and computer that was "graphic and




https://www.propublica.org/article/atomwaffen-division-inside-white-hate-group                                                  9113/2019
          Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 21 of 81
Inside Atomwaffen As It Celebrates a Member for Allegedly Killing a Gay Jewish Colleg ... Page 2 of 14


               chilling" and "sp ewing hate toward almost every protected group. " With the hate
               charge, Woodward, if convicted, could face life in prison withou t the chance at parole.

               Late last month, ProPublica reported that the California man accused of
               killing a gay and Jewish University of Pennsylvania student was an
               avowed neo-Nazi and a member of Atomwaffen Division, one of the
               country's most notorious extremist groups.

               The news about the murder suspect, Samuel Woodward, spread quickly
               throughout the U.S., and abroad. Woodward was accused of fatally
               stabbing 19-year-old Blaze Bernstein and burying his body in an Orange
               County park.

               The report, it turns out, was also taken up in the secretive online chats
               conducted by members of Atomwaffen Division, a white supremacist
               group that celebrates both Hitler and Charles Manson.

               "I love this," one member wrote of the killing, according to copies of the
               online chats obtained by ProPublica. Another called Woodward a "one
               man gay Jew wrecking crew."

               More soon joined in.

               "What I really want to know is who leaked that shit about Sam to the
               media," a third member wrote.

               At least one member wanted to punish the person who had revealed
               Woodward's affiliation with Atomwaffen.

               "Rats and traitors get the rope first."

               Encrypted chat logs obtained by ProPublica- some 250,000 messages
               spanning more than six months - offer a rare window into Atomwaffen
               Division that goes well beyond what has surfaced elsewhere about a group
               whose members have been implicated in a string of violent crimes. Like
               many white supremacist organizations, Atomwaffen Division uses
               Discord, an online chat service designed for video garners, to engage in its
               confidential online discussions.

               In a matter of months, people associated with the group, including
               Woodward, have been charged in five murders; another group member
               pleaded guilty to possession of explosives after authorities uncovered a
               possible plot to blow up a nuclear facility near Miami.




https: //www.propublica.org/article/atomwaffen-division-inside-white-hate-group                           9/ 13/2019
         Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 22 of 81
Inside Atomwaffen As It Celebrates a Member for Allegedly Killing a Gay Jewish Colleg ... Page 3 of 14




               Lucas Waldron/ProPublica



               The group's propaganda makes clear that Atomwaffen - the word means
               "nuclear weapons" in German- embraces Third Reich ideology and
               preaches hatred of minorities, gays and Jews. Atomwaffen produces
               YouTube videos showing members firing weapons and has filmed
               members burning the U.S. Constitution and setting fire to the American
               flag. But the organization, by and large, cloaks its operations in secrecy
               and bars members from speaking to the media.

               The chat logs and other material obtained by ProPublica provide
               unusually extensive information about the group's leaders, wider makeup,
               and potential targets, indicating:

               The group may have as many as 20 cells around the country, small groups
               of indeterminate size in Texas, Virginia, Washington, Nevada and
               elsewhere. Members armed with assault rifles and other guns have taken
               part in weapons training in various locations over the last two years,
               including last month in the Nevada desert near Death Valley.

               Members have discussed using explosives to cripple public water systems
               and destroy parts of the electrical power grid. One member even claimed
               to have obtained classified maps of the power grid in California.
               Throughout the chats, Atomwaffen members laud Timothy McVeigh, the
               former soldier who bombed the Alfred P. Murrah federal building in
               Oklahoma City in 1995, killing 168, including numerous children.
               Charleston church shooter Dylann Roof and Anders Breivik, the
               Norwegian extremist who massacred 77 people, also come in for praise.

               Woodward posted several messages in the days after Bernstein's murder,
               but before he was arrested and charged. In one thread, he told his fellow


https://www.propublica.org/article/atomwaffen-division-inside-white-hate-group              9113/2019
         Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 23 of 81
Inside Atomwaffen As It Celebrates a Member for Allegedly Killing a Gay Jewish Colleg ... Page 4 of 14


               Atomwaffen members that he was thinking about the "passing of life" and
               was "truly grateful for our time together."

                                                     Woodward, 20, has pleaded not
                                                     guilty in the Bernstein case.
                                                     Prosecutors have said they are
                                                     exploring whether the murder
                                                     constituted a hate crime and
                                                     detectives are now investigating
                                                     what role, if any, Atomwaffen might
                                                     have played in the homicide.
                                                     Woodward and Bernstein had known
                                                     each other in high school in
                                                     California, and appear to have
                                                     reconnected somehow shortly before
                                                     the killing.
               An Atomwaffen propaganda flier
                                                    Law enforcement, both federal and
                                                    state, have said little about what they
               make of Atomwaffen. But organizations dedicated to tracking and
               studying hate groups have been calling attention to what they regard as
               the group's considerable threat.

               "We haven't seen anything like Atomwaffen in quite a while," said Keegan
               Hankes, a researcher who tracks the group for the Southern Poverty Law
               Center. "They should be taken seriously because they're so extreme."

               Jeffrey Kaplan, a historian, has studied racial extremists for decades and
               edited the Encyclopedia of White Power. In an interview, he suggested that
               Atomwaffen is dangerous, but that talk in their propaganda and private
               conversations. of aims such as toppling the U.S. government amounted to
               what he called a kind of "magical thinking." Kaplan said such groups often
               contain a handful of diehards who are willing to commit crimes and many
               more wannabes who are unwilling to do much more than read fascist
               literature.

               "It's very hard to go from talking about violence to looking a guy in the
               eyes and killing him," said Kaplan, a professor of national security studies
               at King Fahd Defense College in Saudi Arabia.




https ://www.propublica.org/article/atomwaffen-division-inside-white-hate-group               9/13/2019
          Case 2:20-cr-00032-JCC
Inside Atomwaffen                     Document
                  As It Celebrates a Member      63-1 Filed
                                            for Allegedly     05/15/20
                                                          Killing        Page Colleg
                                                                  a Gay Jewish 24 of ...
                                                                                     81Page 5 of 14


               Where We've Identified Atomwaffen Division Members
               Through interviews and internal records, ProPublica was able to identify Atomwaffen
               members in at least 23 states.




               lucas Waldron and Rob Weychert/ProPubllca



               ''Politics are useless. Revolution is necessary."

               ProPublica has identified five key Atomwaffen members through
               information provided by law enforcement investigators, internal
               Atomwaffen records, outside experts and a former group member.

               Those records and interviews make clear that John Cameron Denton is the
               leader of Atomwaffen. Denton, 24, grew up in Montgomery, Texas, a small
               town about 30 miles north of Houston. Public records show Denton
               currently lives in the nearby town of Conroe, a few miles to the south of
               Montgomery.

               ProPublica has obtained several photos of Denton. In one, Denton, who is
               short and wiry, has a bulky combat shotgun slung over his shoulder. He
               seems to favor camouflage pants and black T-shirts emblazoned with the
               logos of National Socialist Black Metal bands, a fringe subgenre of heavy
               metal music that mixes Satanic and Nazi themes.

               "Politics are useless. Revolution is necessary," Denton said in a chat post
               expressing the Atomwaffen worldview.

               Records and interviews show Denton goes by the name Rape in the online
               conversations, and he appears to be involved in nearly every aspect of the
               organization. He shapes Atomwaffen's ideology, chooses designs for its



https://www.propublica.org/article/atomwaffen-division-inside-white-hate-group                       9/13/2019
          Case 2:20-cr-00032-JCC
Inside Atomwaffen                     Document
                  As It Celebrates a Member      63-1 Filed
                                            for Allegedly     05/15/20
                                                          Killing         PageColleg
                                                                  a Gay Jewish 25 of ...
                                                                                     81Page 6 of 14


               distinctive black-and-white posters and online propaganda, and selects
               the books that new recruits must study as part of their initiation, said a
               former Atomwaffen member interviewed by ProPublica. Denton's younger
               brother, Grayson Patrick Denton, 19, is also a member, according to the
               chat logs and interviews; within the group, he goes by Leon, an homage to
               a Belgian fascist who fought with the SS.

               The leader's identity was first
                                                       John Cameron Denton
               revealed last month in a report by      Alias: Rape
               the Anti-Defamation League.
               Afterward, Denton was seething.
               "They think they can stop RAPE!?
               THEY THINK THEY CAN STOP
               ME!?!," Denton wrote in one chat
               message.

               Neither Denton brother
               responded to messages seeking
               comment.

               Just how many people belong to
               Atomwaffen is unknown. The ex-
               member told Pro Publica that the
               group has enlisted about 80
               members across the country,
                                                      John Cameron Denton Is the leader of
               many of whom joined after the          Atomwaffen Division. The 24-year-old
               deadly events in Charlottesville       grew up In Montgomery, Texas, and
                                                       lives outside Houston.
               last summer.

               An internal Atomwaffen
               document obtained by ProPublica shows members scattered across 23
               states and Canada. The group's largest chapters are based in Virginia,
               Texas and Washington, according to a message posted in the chats by an
               Atomwaffen recruiter last summer.

               "Each chapter operates independently," wrote the recruiter. "We want
               men who are willing to be the boots on the ground. Joining us means
               serious dedication not only to the Atomwaffen Division and its members,
               but to the goal of Total Aryan Victory."

               A review of the chat logs shows messages posted by people using more
               than 100 different user names. Access to the discussions is tightly
               controlled, and it is unclear if some members post under multiple
               usernames.



https://www.propublica.org/article/atomwaffen-division-inside-white-hate-group               9113/2019
          Case 2:20-cr-00032-JCC
Inside Atomwaffen                     Document
                  As It Celebrates a Member      63-1 Filed
                                            for Allegedly      05/15/20
                                                          Killing         PageColleg
                                                                  a Gay Jewish 26 of...81Page 7 of 14


               Denton has helped build the organization around the ideas expressed in an
               obscure, hyper-violent book: "Siege." The 563-page book collects and
               organizes the monthly newsletters produced during the 1980s by an old-
               line neo-Nazi activist named James Mason. It is required reading for all
               Atomwaffen members and serves as the backbone for the organization's
               ideology, worldview and training program.

               When Mason began publishing his newsletter in 1980, he was bitter and
               deeply dismayed. He had devoted his life to the fascist cause, joining the
               American Nazi Party in the mid-1960s, at the age of14. But the movement
               had completely failed.

               For Mason, the way forward was obvious: He no longer wanted to convince
               the masses of the rightness of Nazism. They would never get it. Now was
               the time for true believers to go underground and launch a clandestine
               guerrilla war aimed at bringing down "The System."

               "Siege" is essentially a long string of essays celebrating murder and chaos
               in the name of white supremacy. In Mason's view, Dan White, the local
               politician who assassinated San Francisco Mayor George Moscone and gay
               civil rights leader Harvey Milk, was a hero.

               Mason proposed the creation of a White Liberation Front composed of
               small armed squads that would "hide in wilderness areas," moving
               frequently from location to location while striking out in a string of "hit-
               and-run engagements." Mason based this proposed organization on the
               short-lived National Socialist Liberation Front, a small splinter group of
               the American Nazi Party that formed in 1969 and espoused the strategic
               use of political terrorism.

               The chat logs show that Denton and other Atomwaffen figures are in
               contact with Mason, who is 65 and is said to be living in Denver, Colorado;
               in one online conversation, Samuel Woodward wrote about meeting with
               Mason face to face along with other Atomwaffen members. In chats,
               members frequently post pictures of Mason and revere him as a brilliant,
               under-appreciated thinker.

               Pro Publica was unable to contact Mason.

               Jeffrey Kaplan, the academic at King Fahd Defense College in Riyadh,
               interviewed Mason in the 1990s and spoke to ProPublica about Mason's
               outlook and the groups he inspires, such as Atomwaffen.

               He describes Mason as "a true believer."




https://www.propublica.org/article/atomwaffen-division-inside-white-hate-group                9113/2019
          Case 2:20-cr-00032-JCC
Inside Atomwaffen                     Document
                  As It Celebrates a Member      63-1 Filed
                                            for Allegedly     05/15/20
                                                          Killing         PageColleg
                                                                  a Gay Jewish 27 of ...
                                                                                      81Page 8 of 14


                                                      "Now he's got a following, which he
               Grayson Patrick Denton
               Aliases: Nazgul, Leon                  didn't have for the last 30 years,"
                                                      Kaplan said. "He's got some kids
                                                      who've rediscovered him. He must
                                                      be in heaven."

                                                      As Kaplan sees it, groups such as
                                                      Atomwaffen- would-be Nazi
                                                      guerrillas devoted to white
                                                      revolution in the U.S. - are "akin to
                                                      cults," and are propelled by a quasi-
                                                      religious faith that they will
                                                      ultimately prevail. He continued,
                                                      "What else would sustain you when
                                                      everyone hates you?"

                                                      John Cameron Denton, based on
               Grayson Patrick Denton Is the 19-year- interviews and the material obtained
               old brother of Atomwaffen leader John  by ProPublica, comes across as
               Cameron Denton. He is a member of the
                                                      something of a cult leader. Lately he
               Texas cell.
                                                      has been pushing for Atomwaffen
                                                      members to pool money and
               purchase land in rural areas so they can "get the fuck off the grid," and
               begin implementing their revolutionary agenda. The former member said
               Denton envisions using this network of Atomwaffen compounds to launch
               attacks against targets in the U.S.

               The leader is already girding for a confrontation with law enforcement. "I
               do expect that one day I'll get raided," wrote Denton in one chat message.
               ''I'm not gonna have a shoot out or anything stupid like that, but I just dont
               rule out possibilities because I know the govt doesnt play by the rules."



               11
                    You would want to target things like substations,
               water filtration plants, etc."

               Late last month, Atomwaffen held a three-day training session - or "Hate
               Camp" in the group's parlance - deep in the Nevada desert. The event was
               organized by an Atomwaffen leader, Michael Lloyd Hubsky, who calls
               himself Komissar, according to the chat logs.

               A 29-year-old resident of Las Vegas, Hubsky holds both a concealed
               weapons permit and a security guard license, and is a big fan of high-


https://www.propublica.org/article/atomwaffen-division-inside-white-hate-group                  9113/2019
          Case 2:20-cr-00032-JCC
Inside Atomwaffen                     Document
                  As It Celebrates a Member      63-1 Filed
                                            for Allegedly     05/15/20
                                                          Killing         PageColleg
                                                                  a Gay Jewish 28 of ...
                                                                                      81Page 9 of 14


               powered military-style firearms.
                                                           Michael Lloyd Hubsky
               In one post he discussed a favorite         Ali as: Kom issa r
               weapon: a Czech-made rifle called
               a CZ Scorpion that, Hubsky said,
               he'd converted to fully automatic
               and equipped with a flash
               suppressor.

               In another message, Hubsky wrote
               that he was planning on getting an
               "FFL" - federal firearms license
               -so he could "manufacture"
               guns.

               "I can literally become our armory
               in the event we need it," Hubsky
               bragged.

               The former member said                   Hubsky, 29, lives in Las Vegas and leads
               Atomwaffen has a rule: Don't talk        Atomwaffen's Nevada cell. In online
               about the group's terrorist              chats he discussed blowing up the U.S.
                                                        power grid and natural gas lines.
               ambitions in online chats or on
               social media. Those sorts of
               conversations are only supposed to happen in person. But Hubsky, at
               times, has been less than discreet outside the group's confidential chats.

               "So in any war, you need to cut off your enemy's ability to shoot, move and
               communicate," Hubsky wrote in a September 2017 message posted in a
               discussion on white nationalism that occurred in a non-Atomwaffen chat
               room. "You would want to target things like: Substations, water filtration
               plants, etc." ProPublica has obtained Hubsky's statements from that
               online conversation.

               Hubsky wrote that he had "a map of the US power grid."

               "West-coast only," he added in the message. "Classified map. Had
               someone with special permissions get it."

               Hubsky also discussed blowing up natural gas lines.

               "You put a home-made thermite grenade on those," he wrote. While other
               types of infrastructure -like water lines- figured in Hubsky's
               discussions, hitting the power grid was, in his view, the most devastating
               and effective attack possible. Destroying electricity infrastructure, Hubsky




https://www.propublica.org/article/atomwaffen-division-inside-white-hate-group                     9113/2019
          Case 2:20-cr-00032-JCC
Inside Atorriwaffen                     Document
                    As It Celebrates a Member      63-1 Filed
                                              for Allegedly      05/15/20
                                                            Killing         PageColl...
                                                                    a Gay Jewish 29 of 81
                                                                                        Page 10 of 14


                                                    wrote, "would by default take out the
                                                    internet because it relies on power to
                                                    operate."

                                                      In a telephone conversation and
                                                      subsequent series of text messages
                                                      with ProPublica, Hubsky at first
                                                      denied being a member of
                                                      Atomwaffen. But he later offered to
                                                      discuss the group at length if his
                                                      name was not made public, an
               John Cameron Denton, left, In an
                                                      arrangement ProPublica declined.
               undated photograph with other white
               supremacists                           Hubsky acknowledged that he owns
                                                      a CZ Scorpion assault rifle - even
                                                      sharing a picture of the weapon -
               but said it was not fully automatic. He concluded the exchange by saying
               he had retained a lawyer.

               Hubsky's organization of the three-day Hate Camp in Nevada began with a
               proposal to the group late last year. He offered to arrange it so the group
               could hone its combat skills. There would be shooting and hand-to-hand
               sparring at a secret location on the edge of Death Valley.

               Atomwaffen had already held a Hate Camp in the Shawnee National Forest
               in southern Illinois during the fall of2017. At least 10 members from
               different states attended, with some driving in from as far away as Texas,
               Kansas, Oklahoma and New Jersey. In the Pacific Northwest, cell members
               had converged on an abandoned cement factory, known as "Devil's Tower"
               near the small town of Concrete, Washington, where they had screamed
               "gas the kikes, race war now!" while firing off round after round from any
               array of weapons, including an AR-15 assault rifle with a high capacity
               drum magazine.

               The training sessions were documented in Atomwaffen propaganda
               videos.

               Members had also organized smaller training sessions, such as the one last
               year in Texas that had drawn Blaze Bernstein's alleged murderer, Samuel
               Woodward. The Texas training attended by Woodward took place in the
               countryside outside San Antonio and involved 10 members of the Texas
               cell who took part in firearms, survival and weapons instruction.

               Hubsky scheduled his training camp during the last weekend in January.
               Atomwaffen's Washington chapter leader Kaleb J. Cole, who uses the alias



https://www.propublica.org/article/atomwaffen-division-inside-white-hate-group               9/13/2019
          Case 2:20-cr-00032-JCC
Inside Atomwaffen                     Document
                  As It Celebrates a Member      63-1 Filed
                                            for Allegedly     05/15/20
                                                          Killing         PageColl...
                                                                  a Gay Jewish 30 of 81
                                                                                      Page 11 of 14


               Khimaere, agreed to help organize
                                                          Kaleb J. Cole
               the desert training session in             Ali as: Khimaere
               Nevada, which the group started
               calling the Death Valley Hate
               Camp.

               "Bring your uniform,
               rifle/sidearm, and whatever
               camping gear you need," he wrote.
               Cole, who is 22 and lives close to
               the Canadian border in the town
               of Blaine, is a National Socialist
               Black Metal enthusiast who holds
               a concealed firearms permit and
               owns an AK-47. In 2015, while
               Cole was living in Bellingham,
               police responded to a report that
                                                        Atomwaffen's Washington chapter
               he had "Nazi memorabilia" in his         leader is Kaleb J. Cole. Cole, who owns
               residence, according to Lt.              an AK-47 assault rifle with a large-
               Danette Beckley of the Bellingham        capacity magazine, helped organize
                                                        arms training sessions in Washington
               Police Department; he was also           and Ne vada. He also works on the
               reported to police in the island         group's visual propaganda.
               town of Anacortes for allegedly
               harassing a Jewish grocery store
               owner by a waving a Nazi flag in front of the business, according to two law
               enforcement sources.

               The former Atomwaffen member told ProPublica that Cole wields a
               significant degree of influence over the organization's propaganda,
               recruitment and organization. ProPublica could not reach Cole for
               comment.

               When the group got out to the desert, Hubsky made sure they shot photos
               and videos to be used in Atomwaffen recruiting clips. In one picture
               obtained by ProPublica, an Atomwaffen member is standing at the base of
               a sand dune showing off a military-grade weapon- an MCX Virtus rifle
               made by Sig Sauer- while holding a flag bearing the Atomwaffen
               insignia, a black shield bearing the symbol for radioactivity. Another
               member, clutching an assault rifle, is also in the photo.

               Hubsky returned from Death Valley enthused and eager to do more
               training. He uploaded a memo to the Atomwaffen chat. Members would
               now be required to join Front Sight, a "private combat training facility"



https://www.propublica.org/article/atomwaffen-division-inside-white-hate-group                    9/ 13/2019
          Case 2:20-cr-00032-JCC
Inside Atomwaffen                     Document
                  As It Celebrates a Member      63-1 Filed
                                            for Allegedly     05/15/20
                                                          Killing         PageColl...
                                                                  a Gay Jewish 31 of 81
                                                                                      Page 12 of 14


               outside of Las Vegas in the small desert town of Pahrump. Front Sight, the
               memo said, could provide classes in "Uzi and full auto M16 combat, as well
               as knife fighting, hand to hand combat," and instruction in climbing and
               rappelling.

               "I don't know anything about this group," Bill Cookston, Front Sight's
               director of operations, said this week. "If anyone were to be doing
               something against the law or in a radical manner, we would look into
               that."

               Shortly afterward, Michael Meacher, Front Sight's CEO, said the training
               center had sent Hubsky a letter refunding his membership fees and
               informing the Las Vegas resident that he was banned from the facility for
               life.




               ''Not that the faggot kike didn't deserve to die."

               Before Samuel Woodward was jailed on charges of murdering Blaze
               Bernstein, he frequently participated in the Atomwaffen chats. First he
               used the handle Saboteur. Later he posted under the name Arn.

               Often, Woodward sounded like a typical20-year-old. He enthused about
               video games (BioShock, Skyrim) and TV shows (he liked the early seasons
               of "Trailer Park Boys," a Canadian comedy series). He complained about
               not having a girlfriend.

               But Woodward also railed at "mongrels and jews" and gays.

               He praised Mein Kampf and seemed to regard "Siege" as something akin to
               divine revelation; from his perspective, violence and society-shaking
               mayhem were the only options for a true Nazi.

               That orientation attracted him to outlaw groups like the National Socialist
               Underground, a German organization that carried out a massive terror
               spree between 2001 and 2011, robbing 14 banks, planting bombs and
               murdering 10 people, most of them immigrants. "The NSU was pretty
               cool," Woodward wrote.

               In one conversation, Woodward discussed the Bosnian Civil War of the
               1990s, during which Serbian soldiers and paramilitary fighters raped
               thousands of Bosnian Muslim women as part of an infamous campaign of
               ethnic cleansing. "The only acceptable case of miscegenation is what the
               serbs did to captured bosniak women," he wrote in November 2017.



https ://www.propublica.org/article/atomwaffen-division-inside-white-hate-group              9/13/2019
          Case 2:20-cr-00032-JCC
Inside Atomwaffen                     Document
                  As It Celebrates a Member      63-1 Filed
                                            for Allegedly      05/15/20
                                                          Killing         PageCoil...
                                                                  a Gay Jewish 32 of 81
                                                                                      Page 13 of 14


               Woodward liked the idea of using rape to terrorize women of color, whom
               he saw as his foes. "Force them to carry around the spawn of their master
               and enemy," he wrote.

               ProPublica sought comment on the chats from Woodward's lawyer,
               Edward Munoz, but did not get a response.

               On Jan. 26, ProPublica published a story revealing Woodward's belief in
               Nazism and exposing his involvement with Atomwaffen.

               While the article attracted the attention of Atomwaffen members, who
               promptly posted it to their online chats, no one in the group expressed any
               sympathy for Bernstein, the young man Woodward allegedly murdered.
               They made jokes about his slaying and used slurs to describe him. If there
               was worry, it was about Woodward possibly having to do time behind bars
               for the murder.

               "Sam did something stupid," wrote one member. "Not that the faggot kike
               didn't deserve to die. Just simply not worth a life in prison for."

               Sean Michael Fernandez, an Atomwaffen leader in Texas, even saw an
               upside for the group. Fernandez, who used the alias Wehrwolf, believed
               that Atomwaffen actually stood to benefit from the increased notoriety
               stemming from Woodward's affiliation with the neo-Nazi group and the
               Bernstein murder.

               "We're only going to inspire more 'copycat crimes' in the name of AWD. All
               we have to do is spread our image and our propaganda," Fernandez wrote
               on Jan. 30.

               He continued: "The growing fear is what we set out to do and it's working
               EXACTLY how I wanted it to since we took over 'leadership.' I couldn't
               have planned this better, seriously."

               For his part, Denton, the national Atomwaffen leader, felt betrayed.
               Pro Publica had interviewed a former member for the story; still, Denton
               believed that someone currently within the ranks was sharing information
               with the media. "Looks like AWD needs another purging," he wrote.

               Members began speculating about who was talking to outsiders. Was it a
               current member? Was it someone they'd kicked out recently?

               Members also directed their rage toward the media. As they saw it,
               Woodward was the one being victimized. Now that his involvement with
               Atomwaffen had spilled out into the public sphere, Orange County



https://www.propublica.org/article/atomwaffen-division-inside-white-hate-group               9/13/2019
          Case 2:20-cr-00032-JCC
Inside Atomwaffen                     Document
                  As It Celebrates a Member      63-1 Filed
                                            for Allegedly      05/15/20
                                                          Killing         PageColl..
                                                                  a Gay Jewish 33 of. 81
                                                                                       Page 14 of 14


                                                           prosecutors might hit him with hate
               Sean Michael Fernandez
               Alias: Wehrwolf                             crimes charges - charges that could
                                                           potentially add years to a prison
                                                           sentence.

                                                           "We really owe those jews at
                                                           ProPublica," wrote one member.

                                                           Woodward posted many hundreds of
                                                           messages to the Atomwaffen chats.
                                                           But on Jan. 5, he typed out a few
                                                           lines that are quite distinct from all
                                                           the rest. In them, the raging young
                                                           man suddenly became highly
                                                           sentimental. Two days earlier,
                                                           according to prosecutors, he had
                                                           buried Bernstein's lifeless body in a
               Sean Michael Fernandez Is a leader of       park in Lake Forest, California.
               the Texas cell.
                                                           Now Woodward explained that he
                                                           was reflecting on mortality.

               "hey everyone," he wrote. "i just wanted to let you all know i love you so
               much."

               Ali Winston is a reportingfellow with the Investigative Fund. Follow him on Twitter
               @awinston.

               Jake Hanrahan is a free lance journalist and filmmaker based in the United Kingdom.
               Follow him on Twitter @jake hanrahan.



                                   A.C. Thompson
                                   Reporter A.C. Thompson covers hate cri mes and racial extremism for
                                   Pro Publica.

                                   i1!:ii A.C.Thompson@propublica .org   -   @acinvestigates




https://www.propublica.org/article/atomwaffen-division-inside-white-hate-group                           9113/2019
         Case 2:20-cr-00032-JCC
White Supremacists                   Document
                   Embrace "Accelerationism"     63-1 Filed 05/15/20
                                             I Anti-Defamation League Page 34 of 81 Page 1 of 8




    FIGHTING HATE FOR GOOD




    White Supremacists Embrace
    .. Acceleration ism ..

                            KC   "


                 Soc>n•.




                                        othingcan op
                                       v.-~ t i coming.
                                             othing.




                           118




    Accelerationism is a term white supremacists have assigned to their
    desire to hasten the collapse of society as we know it. The term is
    widely used by those on the fringes of the movement, who employ it
    openly and enthusiastically on mainstream platforms, as well as in the
    shadows of private, encrypted chat rooms. We have also recently seen
    tragic instances of its manifestation in the real world.



https://www.adl .org/blog/white-supremacists-embrace-accelerationism                  9/24/2019
         Case 2:20-cr-00032-JCC
White Supremacists                   Document
                   Embrace "Accelerationism"     63-1 Filed 05/15/20
                                             I Anti-Defamation League Page 35 of 81 Page 2 of8


    The concept of acceleration has existed for years as a fringe
    philosophy. Some of the earliest examples are rooted in a Marxist
    notion that the intensification of an unhinged force, such as
    capitalism, for example, will inevitably result in that force's own self-
    destruction. However, some white supremacists have adopted the
    terminology and determined that a societal collapse is both imminent
    and necessary. On March 21, 2019, one anonymous Behan user, who
    promoted white supremacist views, wrote, "I used to think acceleration
    was a marxist [sic] trick. .. Now, however, I see its value."

    Brenton Tarrant, the alleged perpetrator of the mosque massacres in
                                                             I


    New Zealand, subscribed to accelerationism --the concept was
    specifically articulated in his manifesto, which he posted moments
    before his shooting spree. Tarrant dedicates an entire section of his
    manifesto to this concept under the heading "Destabilization and
    Accelerationism: Tactics for Victory."

    Tarrant's actions seemed to breathe new life into the discussion of
    accelerationism and spurred a resurgence of references, paired with
    praise for his actions, on platforms including Gab, YouTube, Reddit,
    Behan and others.

    Equal But Opposite Reaction

    The term "acceleration" references and encompasses two opposing
    forces. On one end, extremists identify "acceleration" as the perceived
    escalation by nefarious entities to advance "degenerate" values and
    influences such as multiculturalism, liberalism and diversity, among
    others. In line with deeply anti-Semitic views that dominate white


https://www.adl.org/blog/white-supremacists-embrace-accelerationism                  9/24/2019
         Case 2:20-cr-00032-JCC
White Supremacists                   Document
                   Embrace "Accelerationism"     63-1 Filed 05/15/20
                                             I Anti-Defamation League Page 36 of 81 Page 3 of 8



    supremacist beliefs, Jews are often blamed for their perceived role in
    promoting these elements-which white supremacists believe
    contribute to an imminent "genocide" of the white race. This view is
    expressly articulated by Discord user EagleJarl on November 4, 2017,
    "The jews [sic] are the real accelerationists." Discord is a chat platform
    for garners to communicate with each other in real time.

    Accelerationism, however, also serves as a reactionary call against the
    antagonistic forces that are causing society to spiral out of control. In
    one Discord post from December 22, 2017, user Dr. Goebbowls wrote,
    "Anyone with half a brain and enough time can find the information to
    realize that accelerationism is the last resort of the white man of the
    modern age."

    Destabilization by Whatever Means Necessary

    Fueled by the perception that the future of the white race is bleak,
    these white supremacists believe they must employ any means
    necessary to expedite the collapse of the current system. Solutions to
    bring down the system range from the most extreme form, violence, to
    deliberate political engagement that supports destructive and divisive
    societal elements. For example, Tarrant referenced the need to bring
    about collapse by leaning in to disruptive forces, even those
    antithetical to white supremacist beliefs, writing, "A vote for a radical
    candidate that opposes your values and incites agitation or anxiety in
    your own people works far more in your favour than a vote for a
    milquetoast political candidate that has no ability or wish to enact
    radical change."



https: //www.adl.org/blog/white-supremacists-embrace-accelerationism                  9/24/2019
         Case 2:20-cr-00032-JCC
White Supremacists                   Document
                   Embrace "Accelerationism"     63-1 Filed 05/15/20
                                             I Anti-Defamation League Page 37 of 81 Page 4 of8



    Accelerationists believe that setting off a series of reactions, even if
    they result in changes that directly threaten the white race, can
    actually be a useful tool for motivating more reticent white
    supremacists. Following an extremist terrorist attack such as the Tree
    of Life shooting or Christchurch rampage, accelerationists identify a
    domino effect that is set into motion - a chain of societal reactions
    that further exacerbate the feeling of alienation among white
    supremacists, and, theoretically, a greater impulse to engage in
    violence or other destructive behavior.

    This phenomenon was articulated by one anonymous Behan post on
    March 21, 2019: "... 'acceleration' means ... making things worse ...and thus
    t [sic] alienate [sic] the White popluation [sic] and get the fence sitters
    off the fence .. .This was the core of what Bretton [sic] was trying to
    explain in his manifesto. He understood that ZOG [anti-Semitic
    conspiracy of Jewish control called the Zionist Occupied Government]
    would double down on censorship, gun grabbing, free speech, etc."

    But at the core of accelerationism is the goal of creating societal
    chaos. Tarrant wrote, "True change and the change we need to enact
    only arises in the great crucible of crisis. A gradual change is never
    going to achieve victory. Stability and comfort are the enemies of
    revolutionary change. Therefore [sic] we must destabilize and
    discomfort society where ever possible." Tarrant presumably believed
    his murder of 50 worshippers at New Zealand mosques was helping to
    bring this extreme theory into the real world.

    Blueprint for Violence



https://www.adl.org/blog/white-supremacists-embrace-accelerationism                  9/24/2019
         Case 2:20-cr-00032-JCC
White Supremacists                   Document
                   Embrace "Accelerationism"     63-1 Filed 05/15/20
                                             I Anti-Defamation League Page 38 of 81 Page 5 of 8



    White supremacists hold up extremist publications like the Siege and
    Turner Diaries, for example as blueprints for violent accelerationist
    action.

    Siege, a neo-Nazi compilation of essays by James Mason, predicts that
    "the final END of society is accelerating" because "the entire
    foundation itself is thoroughly corroded." Mason uses this as the basis
    for a call to engage in acts of violence that will expedite the inevitable
    collapse, writing, "At this juncture social malaise cannot be halted, only
    accelerated onward to the abyss, capitulating the whole vile episode of
    this end cycle."

    The Twitter poster "Jumper Siege" illustrates the crossover between
    those who embrace Siege "culture" and accelerationism. He describes
    himself as an "Accelerationist NS" [national socialist] his photo banner
    reads "'strew the streets with the bodies of bureaucrats" while his bio
    includes the phrase, "Molotov the fed [sic] ... "

    White supremacists who advocate for accelerationism also turn to The
    Turner Diaries by William Pierce, which offers a more implicit
    packaging of the concept. For example, the book presents a symbolic
    critique of a fictional character, described as a "responsible
    conservative," who does not understand that "... one of the major
    purposes of political terror...is to force the authorities to take reprisals
    and to become more repressive, thus alienating a portion of the
    population and generating sympathy for the terrorists. And the other
    purpose is to create unrest by destroying the population's sense of
    security and their belief in the invincibility of the government." As one



https://www.adl.org/blog/white-supremacists-embrace-accelerationism                  9/24/2019
         Case 2:20-cr-00032-JCC
White Supremacists                   Document
                   Embrace "Accelerationism"     63-1 Filed 05/15/20
                                             I Anti-Defamation League Page 39 of 81Page 6 of8


    anonymous Behan user posted on March 21, 2019, "Dr. William Pierce ...
    ALWAYS [sic] supported men of action who fought for their race, even
    when he disapproved of their target selection."




    Accelerationism to the Core




https://www.adl.org/blog/white-supremacists-embrace-accelerationism                 9/24/201 9
         Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 40 of 81
White Supremacists Embrace "Accelerationism" I Anti-Defamation League        Page 7 of 8


    Accelerationism is embraced throughout Fascist Forge, an online hate
    forum where posters discuss the "optimal" type of violent action.
    Poster Krokodil, who appears to have ties to white supremacist groups
    Atomwaffen and The Base, wrote on October 3, 2018: "If we wanted to,
    hypothetically, every single one of us could go full McVeigh [Oklahoma
    City bomber Timothy McVeigh] and start dispatching political and
    economic targets today, helping build the social tension that will
    accelerate the collapse of the System."




    Accelerationism is a popular topic in private chat rooms frequented by
    white supremacist groups like Atomwaffen and The Base. These



https://www.adl.org/blog/white-supremacists-embrace-accelerationism           9/24/2019
         Case 2:20-cr-00032-JCC
White Supremacists                   Document
                   Embrace "Accelerationism"     63-1 Filed 05/15/20
                                             I Anti-Defamation League Page 41 of 81 Page 8 of8


    virtual spaces are full of discussions about steps to take to hasten the
    ultimate collapse.

    Atomwaffen articulates a white supremacist ideology rooted in
    nihilism and accelerationist beliefs. Violence, chaos and destruction
    are themes echoed throughout their posts, propaganda and messaging.




    Roman Wolf, The Base's self-described communications specialist and
    recruiter, retweeted this before his account was suspended: "Our
    enemies will accelerate our situation as they are intent on achieving
    their goals. We cannot halt this acceleration. We can however speed it
    up even further-every act of resistance by whites causes a further
    reaction by our enemies."




https://www.adl.org/blog/white-supremacists-embrace-accelerationism                  9/24/201 9
         Case
Atornwaffen     2:20-cr-00032-JCC
            Division (A WD)       Document 63-1 Filed 05/15/20 Page 42 of 81Page 1 of 10




    FIGHTING HATE FOR GOOD




    Atomwaffen Division (AWD)




   Key Points:


    • AWD is a small neo-Nazi group whose members are preparing for a
    race war to combat what they consider the cultural and racial
    displacement of the white race.

    • AWD spreads their hateful propaganda via the internet and by
    distributing provocative fliers, posters, and stickers.


                                                                               9/24/201 9
         Case
Atomwaffen     2:20-cr-00032-JCC
           Division (A WD)       Document 63-1 Filed 05/15/20 Page 43 of 81Page 2 of 10



    • Members participate in "hate camps," organized hiking excursions
    and military-style training exercises.

    ·Members have participated in white supremacist rallies and events
    organized by other white supremacist groups.

    • Members and associates have been linked to violent crimes including
    murder and alleged plots to attack civilians, nuclear facilities and
    synagogues.

    Origins


    Atomwaffen Division (AWD) is a small neo-Nazi group that became
    active in 2016. The group is believed to have originated online from a
    now-defunct Neo-Nazi forum called Iron March, which was known for
    its extreme content and calls for violence. According to the AWD
    website, they are "a revolutionary national socialist organization
    centered around political activism and the practice of an autonomous
    fascist lifestyle." They promote the idea that societal and
    governmental"systems" are collapsing and that democracy and
    capitalism have "given way to Jewish oligarchies and globalist bankers
    resulting in the cultural and racial displacement of the white race."

    Members train in preparation for an impending race war and promote
    the use of violence to reach their goal of "uncompromising victory." In
    a promotional video published on January 21, 2018, members, dressed
    in military-styled camouflaged fatigues, shout "gas the Kikes" and
    "race war now" as they fire weapons and practice tactical maneuvers.




https://www.adl.org/resources/backgrounders/atomwaffen-division-awd           9/24/2019
         Case
Atomwaffen     2:20-cr-00032-JCC
           Division (A WD)       Document 63-1 Filed 05/15/20 Page 44 of 81Page 3 of 10



    In December 2017, one of AWD's leaders, John Cameron Denton (aka
    Vincent Snyder), laid out the group's plans on their Siege Culture
    website: "Our responsibility right now is resistance, anything that
    happens after that we'll simply adapt to it and work with what we
    have." Denton, who lives in Texas, has attended white supremacist
    rallies and events in Houston and Austin alongside members of the
    White Lives Matter movement and the Aryan Renaissance Society.

    Atomwaffen members have a macabre fascination with serial killer
    Charles Manson and his vision of a race war between whites and
    blacks. For this reason, in 2017, Denton and other Atomwaffen
    members sought out neo-Nazi Manson devotee and former American
    Nazi Party member, James Mason, and republished some of his
    writing, including Sjege, a book based on a collection of newsletters
    Mason wrote in the 1980s.

    In addition to Charles Manson, AWD members pay tribute to other
    white men who've committed mass murders, including Dylann Roof,
    Anders Breivik, Ted Kaczynski and Timothy McVeigh, even referring to
    the latter three as "the father, the son, and the holy spirit."

    Atomwaffen draws some of its influences from satanic ideas and
    beliefs. Required and recommended reading lists for Atomwaffen's
    "aspiring initiates" include books that draw on satanic and occult
    themes, while some Atomwaffen members promote a particular
    version of Satanism known as "The Order of Nine Angles," commonly
    abbreviated as ONA or 09A, which is steeped in neo-Nazi themes that




https://www.adl .org/resources/backgrounders/atomwaffen-division-awd          9/24/2019
        Case
Atomwaffen     2:20-cr-00032-JCC
           Division (A WD)       Document 63-1 Filed 05/15/20 Page 45 of 81Page 4 of 10



    praise Adolf Hitler, promote Holocaust denial and identify Jews as the
    enemy.

    The Order of Nine Angles' spiritual leader, Anton Long (which may be a
    pseudonym for David Myatt), is a notorious British neo-Nazi leader
    with a violent criminal history. Siege Culture, an Atomwaffen website,
    promotes Long's book Hostia: Secret Teachings of the Order ofNine
    Angles, an instructional guide for would -be 09A members that
    encourages "satanic novices" to undergo a personal transformation to
    achieve a more revolutionary mindset. Suggestions include enlisting in
    a police force, championing heretical views, becoming a professional
    burglar and joining the armed forces (in wartime) to gain combat
    expenence.

    Atomwaffen's small clusters of members are scattered around the
    country; they participate in "hate camp:" hiking excursions and
    military-style training exercises. The AWD Florida chapter, once
    considered the largest in the country, took a major hit in May 2017
    when Devon Arthurs, a former Atomwaffen member who converted to
    Islam, allegedly murdered two of his roommates, Atomwaffen members
    Jeremy Himmelman and Andrew Oneschuk.




https://www.adl .org/resources/backgrounders/atomwaffen-division-awd          9/24/2019
        Case
Atomwaffen     2:20-cr-00032-JCC
           Division (A WD)       Document 63-1 Filed 05/15/20 Page 46 of 81Page 5 of 10




    An investigation following the murders revealed that a fourth
    Atomwaffen Florida member, Brandon Russell, sometimes named in
    media reports as the group's national leader, had been collecting
    explosive materials in his apartment. Russell fled but was quickly
    arrested by police.

    Arthurs told law enforcement that AWD planned to use explosives to
    attack civilians, nuclear facilities and synagogues. In January 2018,
    Russell, who pleaded guilty to possessing an unregistered destructive
    device and unlawful storage of explosive materials, was sentenced to
    five years in federal prison.

    Virginia teen Nicholas Giampa, who allegedly shot and killed his
    girlfriend's parents after they became upset by his rumored neo-Nazi
    views, was, at the very least, influenced by Atomwaffen. Giampa
    praised Mason's book, Sjege, and retweeted material from Siege
    Culture. He also retweeted at least one Atomwaffen photo and praised
    someone named Ryan Atomwaffen" for his white supremacist book
                         11




    collection.

    Activity attributed to Atomwaffen has been reported in multiple states,
    including California, Colorado, Florida, Illinois, Pennsylvania, Texas,
    Massachusetts, Washington, North Carolina and Virginia. The group's



https://www.adl.org/resources/backgrounders/atomwaffen-division-awd           9/24/201 9
         Case
Atomwaffen     2:20-cr-00032-JCC
           Division (A WD)       Document 63-1 Filed 05/15/20 Page 47 of 81
                                                                          Page 6 of 10



    vile propaganda often promotes violence against minority
    communities, including LGBT people, Jews, Muslims, and African
    Americans.

    Sonnenkrieg Division

    White supremacist organization Sonnenkrieg Division, which
    launched online in 2018, has strong ties to Atomwaffen. Sonnenkrieg is
    predominantly focused on political and social issues in Europe,
    specifically the UK and Eastern Europe, and its members take a
    nihilistic view of the world, which they seek to destroy.

    There are significant overlap in the Sonnenkrieg and AWD's core
    ideologies, use of graphics and imagery, rhetoric, cross-promotion and
    communication. Like Atomwaffen, Sonnenkrieg rails against a
    perceived cultural and racial obliteration of the white race
    and glorifies the teachings of Siege author James Mason.

    On December 6, 2018, British authorities arrested 21-year-old Andrew
    Dymock, 18-year-old Oskar Kaczorowski and an unnamed 17-year-
    old on suspicion of possessing material likely to be used to prepare or
    commit acts of terrorism and conspiracy to inspire racial and religious
    hatred. All three are associated with Sonnenkrieg .




https://www.adl.org/resources/backgrounders/atomwaffen-division-awd          9/24/2019
         Case
Atomwaffen    2:20-cr-00032-JCC
           Division (A WD)      Document 63-1 Filed 05/15/20 Page 48 of 81Page 7 of 10




    The Murder of Blaze Bernstein


    On January 12, 2018, law enforcement officers arrested 20-year-old
     California resident Sam Woodward for the stabbing death of former
    classmate Blaze Bernstein, a 19-year-old college student. Two days
    prior to the arrest, Bernstein's body was found with 19 stab wounds to
    his neck, buried in a shallow grave in a park in Lake Forest, California.
    In addition to felony murder charges in connection with the death of
    Bernstein, the Orange County District Attorney's Office charged
    Woodward on August 2, 2018, with hate crimes for allegedly targeting
    Bernstein because of his sexual orientation.

    Woodward's association with Atomwaffen came to light in photos,
    social media and leaked Discord chat logs, where he interacted with
    Atomwaffen members and frequently discussed his hatred of gay
    people and Jews. One of these photographs show Woodward giving a
    Nazi salute alongside other Atomwaffen members. Following the
    murder, Atomwaffen affiliate @Trajan_AWD justified Woodward's
    actions on Twitter, posting, "Sam Woodward did nothing wrong, some
    gay tried to kiss him and he reacted appropriately."

    Examples of Activity:


    Pensacola, Florida, November 2017: Flyers with homophobic slurs and
    the Atomwaffen website address were found at the University of West
    Florida.




https://www.adl.org/resources/backgrounders/atomwaffen-division-awd          9/24/2019
         Case
Atomwaffen     2:20-cr-00032-JCC
           Division (A WD)       Document 63-1 Filed 05/15/20 Page 49 of 81Page 8 of 10



    Shelbyville, Tennessee, October 2017: At least one Atomwaffen member
    attended the Nationalist Front organized White Lives Matter rally.




    Houston, Texas, October 2016: AWD members protested in front of the
    Houston ADL office alongside White Lives Matter (WLM) Texas and
    members of the Aryan Renaissance Society

    Seattle, Washington, September 2017: AWD members held "Hate Planet"
    banners from a footbridge




https: //www.adl .org/resources/backgrounders/atomwaffen-division-awd         9/24/2019
         Case
Atomwaffen     2:20-cr-00032-JCC
           Division (A WD)       Document 63-1 Filed 05/15/20 Page 50 of 81Page 9 of 10



    Olympia, Washington, June 2017: Atomwaffen fliers were posted at
    Evergreen State College. The flyers demanded, "Where will you be
    when the race war begins? When the world burns?"

    Seattle, Washington, June 2017: Atomwaffen members distributed
    numerous fliers at the University of Washington and posed for photos
    at the university's Sieg Hall.

    Philadelphia, Pennsylvania, April2017: Atomwaffen fliers were posted
    at the University of Pennsylvania, including one that read "How is a
    diploma going to help you in the race war?"




    Chicago, Illinois, December 2016: An Atomwaffen flier that read
    "#HITLER DISAPPROVES: No Degeneracy, No Tolerance, Hail Victory"
    was posted at the University of Chicago.

    Bradenton, Florida, December 2016: Atomwaffen fliers that read, "How
    is a diploma going to help you in the race war? Join your local Nazis"


https://www.adl.org/resources/backgrounders/atomwaffen-division-awd           9/24/2019
         Case
Atomwaffen     2:20-cr-00032-JCC
           Division (A WD)       Document 63-1 Filed 05/15/20 Page 51 of 81
                                                                         Page 10 of 10


    and "A New Course of Action, A New Time," were posted at the State
    College of Florida at Bradenton.

    Denver, Colorado, December 2016: An Atomwaffen flyer that read, "The
    fascists are in town! Are you ready to stand against liberal anti-white
    filth white man?" was posted at the University of Colorado.




https: //www.adl .org/resources/backgrounders/atomwaffen-division-awd        9/24/2019
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 52 of 81




                     Exhibit 2: Photos
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 53 of 81




              Oa d    I 1/   8 i Col 's pho e ca era
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 54 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 55 of 81




            Flag ocated in Cole 's bag during U.S Customs
            Searc 12/28/ 2018
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 56 of 81




 0 ~d 2/24/18 i Ccle's p one camera • in front .of usch itz
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 57 of 81




                            /6/     ·i C l   •s ho e c · era
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 58 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 59 of 81




                       S ull banda a
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 60 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 61 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 62 of 81




      Skull ba da a i Cole's luggage and photographed by U.S. Customs on 12/ 28/ 2018
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 63 of 81




               Ocob r



              I or ·                 d/ I
              20171
                  2
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 64 of 81
  Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 65 of 81




Exhibit 3: U.S. Customs and Border Protection Report
          Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 66 of 81


                             U.S. Customs and Border Protection
                            U.S. Department of Homeland Security
                              TECS - Incident Log Query - Detail
06/27/2019 16:30 EDT                                                              Page 1 of 4

                                                                      APPROVALSTATUS:Approved
INCIDENT TYPE:
         NUMB:R;:= ======··




NAME : COLE, Ka leb James
DOB: 10/13/1995
TRAVEL INFORMATION : BA 297
REASON FOR SECONDARY REFERRAL:

PASSPORT NUMBER/COUNTRY:
ADDITIONAL PASSPORT NUMBERS/COUNTRIES: N/A
LPR CLASSIFICATION AND A#/VISA CLASSIFICATION (IF ANY): N/A
DISPOSITION (ADMITTED, DENIED/REFUSED , ARRESTED) : Admitted USC .



NAME OF SUPERVISOR WITNESSING OR SUPERVI SORY NOTI FICATION :




                       For Official Use Only I Law Enforcement Sensitive
              Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 67 of 81


                                   U.S. Customs and Border Protection
                                  U.S. Department of Homeland Security
                                    TECS - Incident Log Query - Detail
06/27/20 19 18:30 EDT                                                                           Page 2 of 4

1. PURPOSE OF TRIP: Vacation.
2. DURATION OF TRIP: 25 days (12/03/2018 - 12/28/2018) .
3 . PERSONS VISITED/PERSONS TO BE VISITED: N/A.
4. PLACES VISITED ABROAD/PLACES TO BE VISITED IN THE U.S.: Prague - Czech Republic ,
Wroclaw - Poland, Kiev - Ukraine, Krakow - Poland.
5. SPONSORING ORG. FOR TRIP/MEANS USED TO PAY FOR TRIP: Self.
6. OCCUPATION: General Laborer at 11111111~
7. AFFILIATIONS WITH EDUCATIONAL OR PROFESSIONAL INSTITUTIONS: Atomwaffen .
8. VALUE OF CASH AND OTHER MONETARY INSTRUMENTS IN THE TRAVELER'S POSSESSION/ AMOUNT OF
OUTBOUND CURRENCY: Outbound $1, ·~ .~ .? US~/7~!>ound $0 USD.
9. NEXT DESTINATION :       . . , WA.
10. ENTIRE TRAVEL ITINERARY . (CITIES AND COUNTRIES VISITED, INCLUDING OUTBOUND PORT (S):


11 . CITY AND COUNTRY OF BIRTH: Everett, Washington, US.
12. CURRENT ADDRESS AND TELEPHONE NUMBER (INCLUDE ZIP CODE):             1111111111111111111111
           , WA, phone



14. ADDITIONAL APPROPRIATE INFORMATION
                                                                        TYPE OF QUESTIONS AND
RESPONSES I    ETC. ) ·:


On December 28, 2018, COLE, Kaleb James (DOB : 10/13/1995) arrived at Chicago O'Hare
International Airport (ORD) via British Airways flight number 297 from London, UK . -


COLE was met and identified on t h e jet bridge at gate M- 11 in Terminal 5 by CBP Officers
                                                      COLE presented a valid   u.s .   passport number
54 0 6752 8 0 to inspecting CBP officers at the gate. Subject was traveling with BRUCE
                                                                                       and MOORE, Edie
                                          was escorted to                      Primary for processing


1111 interview
and referred to was        conducted by   ;:e:c:o:n:d:a:r:y::f:o:r~:;~::~;:~~~~~~~
                                                            COLE was traveling with his friends BRUCE
UMBAUGH, Aidan (DOB:                                                                   and MOORE, Edie
Allison (DOB: 1111111111 ). COLE stated he knows Aidan from 6th grade and they hang out
occasional ly , but he recently mov ed to east Washington. Sub j ect stated they were coming
back from 25-day trip to Europe. Subject first traveled to Prague, Czech Repu blic where
they stayed at 3 Crowns hotel for 5 days. Subject then traveled by bus to Wroclaw, Poland
where they stayed at Hostel Fitness for 3 days. Subject then went to Kiev, Ukraine where
they stayed at Airbnb for 12 days. Subject stated they visited Patriotic War Museum and
attended metal music festival while in Kiev. Subject then traveled to Krakow, Pol and where
they stayed at Hol i day Inn hotel for 2 days, and then back to Prague for 2 days . COLE
stated that the main for reason for this trip was to see the historic architecture and
museums in     Easte~n     European countries. Subject stated they mostly traveled by bus , Uber or


                             For Official Use Only I Law Enforcement Sensitive
           Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 68 of 81


                                U.S. Customs and Border Protection
                               U.S. Department of Homeland Security
                                 TECS - Incident Log Query - Detail
06/27/2019 18:30 EDT                                                                    Page 3 of 4

on foot. COLE stated that they planned this trip for past few months and he paid for the
trip himself with his savings. Subject stated he did not meet with anyone while in Europe,
except few people from UK, who he met while walking on the streets in Kiev. Subject stated
that he felt safer in Europe, than he does in the U.S. Subject stated that he was treated
more like a person and people were nicer to him. Subject stated he had few interactions
with law enforcement in Kiev and they were more professional and pelpful than police
officers in the U.S. Subject stated that while in the U.S. he was pulled over multiple
times and searched without a reason. Subject stated that law enforcement agencies in the
U.S. abuse their authority and use excessive force.

COLLE:.;w~o~r~k~s~f~o~r.::::::::::::::;;;;;;;ii~~~~~ ·Subject stated he resides with his father
at ~                                       , WA, and his cell phone number is
Subject stated he doesn't use an email or any social media.
According to an open source article, COLE is an Atomwaffen's Washington chapter leader and
he owns an AK- 47 assault rifle with a large-capacity magazine, helped organize arms
training sessions in Washington and Nevada. He also works on the group's visual
propaganda. The Atomwaffen Division ("Atomwaffen" meaning "Atomic weapons" in German) is a
neo-Nazi terrorist organization based in the United States. COLE was asked about the
article that was posted online and he stated that he is a member of Atomwaffen . Subject
stated that he shares a fascist ideology,         "strong dominate the weak" . COLE also stated
that he discourages people (other members) from things that are illegal and he stated that
his group is not interested in overthrowing the U.S. Government. COLE didn't want to
comment on his involvement in the group or how long he has been a member. Subject stated
that his co-travelers know he belongs to the group, but he didn't want to comment when was
asked if they belong to the group as well. Subject stated he owns an AK 47 rifle and
multiple handguns for his own protection.
COLE was traveling with one backpack and no checked bags. Bag exam of subject's backpack
revealed personal items, clothes and an atomwaffen flag. Subject reported $0 USD ($1,000
USD outbound) .
COLE was in possession of a Samsung cellphone (Model # SM - G950U, IMEI # - - - - 0464,
Serial #        HSRJ) . The cellphone was unlocked and placed in airplane mode by COLE;
which disabled cellular and data connections during the exam . SCBPO               verified the
data connection was disabled.



                                                                            The cellphone was
returned to COLE in original condition . The cellular device inspection started at
approximately 2155 hours and concluded at approximately 2230 hours.



                        All original documents were returned to COLE.
IIIIOfficer         was contacted with inspection results at 2345 hours.
1111 COLE was allowed to exit the Federal Inspection Service (FIS) area without further
incident at 0010 hours in concurren ce with SCBPO        1111111
                         For Official Use Only I Law Enforcement Sensitive
            Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 69 of 81


                            U.S. Customs and Border Protection
                           U.S. Department of Homeland Security
                             TECS - Incident Log Query - Detail
                                                                           Page 4 of 4



•u.s. address:
•U . S . phone#
•Email: N/A .

TIMELINE of Events:
Intercepted by IIIII CBPO                at 2140 hours.
Contact 1111 CBPO         contacted IIIIOfficer         at 2345 hours.
Subject was released at 0010 in concurrence with SCBPO 111111




                      For Official Use Only I Law Enforcement Sensitive
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 70 of 81




        Exhibit 4: Open Source Video Clips
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 71 of 81




          Exhibit 3
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 72 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 73 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 74 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 75 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 76 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 77 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 78 of 81




          Exhibit 4
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 79 of 81
Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 80 of 81
     Case 2:20-cr-00032-JCC Document 63-1 Filed 05/15/20 Page 81 of 81




To the Honorable Court



Subject: Letter of support for Kaleb Cole



As his grandfather, I have known Kaleb Cole since his birth and
watched him become a fine young man of honor and present the
following for your consideration:

Kaleb has always been a productive, independent individual, who has
never presented a problem to anyone, but is trying to get ahead in this
world through hard work and perseverance.

Therefore, I do not believe that Kaleb would pose a danger to the
community if released, because my past experience with him has
proven to me that he is not a man of violence. I have never known him
to perform a violent act or to be involved in a violent act.

Since Kaleb’s family lives mostly in the Seattle area, he has ties to the
area and would not flee from the support system that is behind him.
He wishes to follow this event through the legal process and then
return to a normal productive life.

I have never known Kaleb to threaten or intimidate anyone. He has
always been respectful to his family, his friends, family friends and
acquaintances. Therefore, I expect none of that type of behavior
happening in the future or under the current circumstances.

I believe Kaleb Cole to be an honorable, friendly, respectful,
hardworking, and nonviolent person, who displays these attributes to
the local community, country, and world.

In summary, I believe that Kaleb Cole does not represent a threat to
anyone or the community at large.

Humbly submitted,

Kenneth W. Powell
